Title: To Thomas Jefferson from Oliver Phelps, 4 February 1804
From: Phelps, Oliver
To: Jefferson, Thomas


               
                  Sir,
                  Washington Feby 4th. 1804
               
               I take the liberty to notice to your Excellency Rufus Easton Esquire a Citizen of the State of New York a young gentleman of talents and respectability, who has been meritorious in the Republican cause.—
               He wishes for the appointment of District Attorney for N. Orleans—Living some distance from Mr. Easton I am not so well acquainted with his legal knowledge but from information received from Gentlemen of the first respectability of the State of New York I have no doubt of his being very reputable in the line of his proffession, and well qualified to discharge the duties of that office—
               I have the honor to be Sir with high esteem and respect your Obedt. Servant
               
                  Oliver Phelps 
               
            